United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 19, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-40244
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

TIM C. WILLIAMS,

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                          (C-02-CR-105-1)
                       --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Tim C. Williams appealed his conviction,

sentence, and final order of criminal forfeiture imposed after he

pleaded guilty to conspiracy to launder money and conspiracy to

possess with intent to distribute more than five kilograms of

cocaine.   Following our limited remand for the district court to

address Williams’s motion for reconsideration, we affirmed. United

States v. Williams, No. 02-41608, 2004 WL 830779 (5th Cir. Apr. 19,

2004) (unpublished).   While the case was on limited remand in the

district court, Williams filed a motion to recuse the district

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
court judge, which motion was denied.         Williams’s appeal from the

denial of the recusal motion was docketed in this court as a

separate appeal from his appeal of his conviction and sentence.

Assuming the denial of the recusal motion is properly before us, we

perceive no abuse of discretion in the district court’s denial of

that motion.

     Williams argues that comments made by the district judge

during a sentencing hearing in a related criminal proceeding

demonstrated personal bias or prejudice toward Williams.              He also

argues that recusal was warranted because the district court

unsealed   his   sentencing    transcript     for    purposes    of   a   state

forfeiture proceeding without giving him an opportunity to respond

to the motion to unseal and without requiring the government to

comply with a local rule.

     We review a district court’s denial of a 28 U.S.C. § 455(a)

motion for recusal for abuse of discretion.              United States v.

Jordan, 49 F.3d 152, 156 (5th Cir. 1995).           Recusal should occur if

a reasonable person with knowledge of all the circumstances would

harbor doubts about the judge’s impartiality.             United States v.

Anderson, 160 F.3d 231, 233 (5th Cir. 1998).           The general rule is

that, to be disqualifying, bias or prejudice must stem from an

“extrajudicial source.” Liteky v. United States, 510 U.S. 540, 555

(1994).

     As    our   review   of   the   entire   context    of     the   judicial

proceedings in which the events challenged in this case arose

                                      2
reveals no disqualifying judicial bias, we conclude that there was

no abuse of discretion in the district court’s denial of Williams’s

recusal motion.    See Andrade v. Chojnacki, 338 F.3d 448, 454-55

(5th Cir. 2003).   Even if he had shown an abuse of discretion, any

error would be harmless.    See Patterson v. Mobil Oil Corp., 335
F.3d 476, 485 (5th Cir. 2003), cert. denied, 540 U.S. 1108 (2004).

AFFIRMED.




                                 3